Citation Nr: 0403344	
Decision Date: 02/05/04    Archive Date: 02/11/04	

DOCKET NO.  99-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether the 
claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, the appellant's parents, and the appellant's 
former spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1970 to 
January 1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2001 at which time it was remanded 
for further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.  

2.  In August 1993, the RO denied service connection for 
PTSD.  The veteran was notified of the determination by a 
communication the following month.  He did not file a timely 
appeal.  

3.  The evidence submitted since the 1993 RO decision, in 
support of the current application to reopen a claim of 
entitlement to service connection for PTSD, taken together 
with evidence previously on file, is sufficiently new and 
material so as to reopen a claim for service connection for 
PTSD.  

4.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2003).  

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2003).  

3.  PTSD was incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law 106-475, 114 Stat. 2096, became effective during 
the pendency of this appeal, the Board finds it unnecessary 
to address its applicability to the appeal in view of the 
disposition reached herein.  The Board notes that the VCAA 
requires notice to claimants regarding the need to submit 
evidence and information in support of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the instant case, the Board notes that the veteran and 
family members had the opportunity to provide testimony on 
his behalf at a hearing before a hearing officer in 
Cincinnati in April 1999.  Information has been requested and 
obtained from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the United 
States Army and Joint Services Environmental Support Group).  
Further, the case was remanded by the Board in August 2001 to 
obtain additional records, including records from the Social 
Security Administration.  Thus, while it does not appear that 
the RO notified the veteran what specific evidence, if any, 
should be obtained by him and what evidence, if any, VA would 
attempt to obtain on his behalf, as indicated in 38 C.F.R. 
§ 3.159(b)(1) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the failure to advise the veteran pursuant to 
Quartuccio is harmless error in this case, particularly in 
view of the allowance of the claim.  To rigidly follow 
Quartuccio in such a circumstance would merely place form 
over substance.  The Board declines to delay the adjudication 
of claims that have undergone lengthy development in order to 
comply with a procedural requirement that would not alter the 
outcome of this appeal in the slightest, especially when the 
benefit claimed in appeal is being granted herein.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
questioning, blind adherence in the face of clear evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  This 
appeal has been prosecuted over several years and the record 
is relatively extensive.  The record, considered in its 
totality, shows that VA has informed the veteran of the type 
of information and evidence necessary to substantiate his 
claim.  Reports of VA treatment and examination are of record 
and the RO has obtained and associated with the record the 
pertinent Social Security Administration records.  No further 
development of information within the control of the 
Government is necessary to an equitable disposition of the 
appeal.  

The veteran's claim of entitlement to service connection for 
PTSD was denied in a rating decision dated in August 1993.  
The veteran was informed of this determination dated the 
following month, but he did not initiate an appeal.  

A rating decision dated in December 1998 continued the 
previous denial of entitlement to service connection for 
PTSD.  The veteran was informed of this determination in a 
letter dated that month.  The veteran did not initiate an 
appeal again.  Therefore, the December 1998 rating decision 
became final.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), affirming 8 Vet. App. 1 (1995).  Once the 
Board finds that no such evidence has been offered, that is 
what the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis beyond the evaluation on whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denying, whether by the Board 
or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (the statutes made clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before the rating decision in the 1993 included 
the veteran's service medical records and personnel records.  
He had service in Vietnam from December 1970 to 
December 1971.  From January 1971 to July 1971, he was 
assigned to Service Battery, 2nd Battalion, 11th Field 
Artillery.  From July 1971 to December 1971, he was assigned 
to A Battery, 2nd Battalion, 11th Field Artillery.  

Evidence on file at the time of the 1993 rating decision 
included reports of VA outpatient reports pertaining to 
treatment and evaluation of the veteran for psychiatric 
purposes.  

Evidence added to the record since the 1993 rating 
determination includes a January 1999 statement from the 
veteran in which he describes two major events he believes 
has caused him to have PTSD.  He referred to one incident 
when he was riding shotgun on a truck convoy and another 
soldier hit a civilian in the back of the head and killed 
her.  He also stated that while at a firebase, a Vietnamese 
officer beat one of his men to death in front of the veteran 
and others because the individual stole a radio.  

Also, the evidence includes an October 1996 communication 
from a VA clinical psychologist to the effect that the 
veteran had PTSD and was being seen by a psychiatrist on a 
"regular basis."

Also added to the record was a January 2001 statement from 
the director of the USASCRUR.  Records were enclosed 
pertaining to records pertaining to the 2nd Battalion of the 
11th Artillery for the period between April 1971 and 
December 1971.  The records documented incidents involving 
service battery vehicles and other significant actions.  

Also associated with the record are reports of VA outpatient 
visits at the VA Medical Center in Cincinnati on a number of 
occasions in 2001.  These visits show varying psychiatric 
diagnoses, including PTSD.  

Also associated with the record are reports pertaining to a 
Social Security Administration determination dated in 
March 1995 awarding the veteran disability benefits based 
primarily on PTSD.  

Reports of outpatient visits on various occasions in 2002 
have also been associated with the claims folder and they 
reflect varying psychiatric diagnoses, including PTSD.  

Also associated with the claims file is a January 2003 
communication from the USASCRUR.  Enclosed with the 
communication is an extract of an operation report-lessons 
learned submitted by the 101st Airborne Division, the higher 
headquarters for the 2nd Battalion, 11th Artillery for the 
period ending April 30, 1971.  The report documents that 
elements of the 2nd Battalion of the 11th Artillery 
participated in several operations during the reporting 
period in support of the 101st Airborne.  Also enclosed was a 
weekly operations summary for the period of March 21 to 
March 27, 1971, submitted by the 2nd Battalion, 11th 
Artillery.  The report documents significant activities of 
elements of the unit and reflects that there were causalities 
sustained during the reporting period.  

The foregoing evidence, considered in light of that before 
the rating board in the 1990's, provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge v. West, 155 F.3d at 1363.  As 
such, the new evidence is so significant to the issue of 
entitlement to service connection for PTSD that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is both new 
and material, the application to reopen must be granted.  

Having granted the application to reopen, the Board turns to 
a de novo consideration of the claim for service connection 
for PTSD.  The Board finds that the records obtained by the 
USASCRUR indicates a degree of exposure by the veteran's unit 
to enemy action.  The veteran himself has referred to 
exposure to enemy fire.  In Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the United States Court of Appeals for 
Veterans Claims (Court) opined that the fact that a veteran, 
who had a noncombat military occupational specialty, and was 
stationed with a unit that was present while enemy attacks 
occurred would strongly suggest that the individual was, in 
fact, exposed to such attacks.  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
would corroborate his statement that he experienced such 
attacks on a personal basis.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307 (1997).  There is no requirement in case law that there 
needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in 
those events is unnecessary.  Pentecost v. Principi, at 128.  

In this case, the Board accepts the veteran's assertion that 
he was exposed to enemy fire while serving in Vietnam.  The 
Board notes that the veteran has a current diagnosis of PTSD, 
and VA mental health professionals have found the PTSD to be 
related to his service in Vietnam.  He has been seen on a 
periodic basis at the VA medical center in Cincinnati for 
about a decade and PTSD has been carried as one of his 
primary psychiatric diagnoses.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  The principal psychiatric diagnosis 
pertaining to the veteran's treatment and evaluation at the 
VA Medical Center in Cincinnati is PTSD and records obtained 
by the USASCRUR indicate the veteran's unit was exposed to 
enemy fire in Vietnam in 1971.  Under the circumstances, the 
veteran prevails as to his claim for service connection for 
PTSD with application of the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107.  


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



